DETAILED ACTION
	This action is in response to the amendment filed 1/27/2022. Currently, claims 1, 3-12 and 14-22 are pending in the application. Claims 2 and 13 are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to claim 10 is sufficient to overcome the previous objection to claim 10. Applicant’s amendment to claim 20 is sufficient to overcome the previous objection to claim 20.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Robins, et al. does not teach the light emitting system 122 are located in line with acupuncture meridian points as recited in claim 1, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, [0103] of Robins, et al. teaches that the light therapy can be directed to spot inflammation, and spot inflammation is capable of being positioned on a user such that the spot inflammation coincides with acupuncture meridian points.
In response to Applicant’s argument that Robins, et al. does not teach a memory storing one or more treatment protocols comprising laser energy density, duration, and power for a specific type of medical condition or afflicted body part, the examiner respectfully disagrees. As detailed in the rejection of claim 1 below, Robins, et al. teaches in [0105-0107, 0221] that the controllers may have one or more storage devices such as memory, ROM, or RAM to store information including light therapy programs and patient data, stored within the ROM is a simple operating system and a control application program comprising machine instructions that enable basic electrical current control functions to be implemented according to a time schedule and/or determining relative levels of electrical current to be supplied to each of a plurality of duration, of the treatment protocol.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the power switch does not control the operation and timing of the light sources) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that Prescott ‘358 does not teach that the power switch shuts off after completion of the treatment session, the examiner asserts that Prescott ‘358 explicitly teaches in [0038] the programmable controller 112 being initiated by means of a switch (thus, the switch being a power switch). [0038] goes on to teach the controller 112 functioning to disable the operation of the light source for the duration of the interval period (i.e., after the completion of the treatment session). Since [0038] teaches the controller 112 being controlled using the switch, it is clear that the switch also functions to control the controller 112 such that the controller 112 can disable operation as taught in [0038]. 
In response to Applicant’s argument that none of the cited prior art teaches a mobile app, the examiner asserts that DeRoberts teaches this feature as detailed in the rejection(s) below.
In response to Applicant’s argument that none of the cited prior art teaches wirelessly transmitting commands to the wrap electrical circuit, the examiner asserts that DeRoberts teaches this feature as detailed in the rejection(s) below.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “into skin side of the wrap device” in lines 25-26 of the claim should be amended to recite ---into a skin side of the wrap device---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “into skin side of the wrap device” in lines 26-27 of the claim should be amended to recite ---into a skin side of the wrap device---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to correct a typographical/grammatical error, “to the LLLT wrap device.” in line 41 of the claim should be amended to recite ---to the LLLT wrap device;---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,616,140 to Prescott further in view of US 2007/0129776 A1 to Robins, et al., further in view of US 2014/0070957 A1 to Longinotti-Buitoni, et al. (Herein referred to as Buitoni, et al.), further in view of US 2012/0197358 A1 to Prescott (Herein referred to as Prescott ‘358) further in view of US 2014/0157174 A1 to DeRoberts. With extrinsic evidence provided by Wikipedia - Laser Diode, https://en.wikipedia.org/wiki/Laser_diode).
Regarding claim 1, Prescott discloses a portable, pre-calibrated, low level laser therapy wrap system for treating pain and inflammation in a user (portable and preprogrammed laser bandage to be worn around a limb of a patient and applied to a specific treatment area for treating inflammation and pain, the lasers are LED and VCSELs, title, abstract col 1 lines 28-44, col 4 lines 55-62, col 5 lines 1-10 and 53-62; the instant applications specification p. [0006] states “low level laser therapy is the application of light which is usually a low power laser of LED/VCSEL” as such Prescott meets the limitation low level laser therapy), comprising:
	a. a completely battery operated portable, ergonomic, wearable, flexible wrap device shaped to tightly fit securely and entirely around a user's pain afflicted body part (flexible bandage 10 is conformed to a user’s limb and secured with straps entirely around 
	b. one or more fixation members to secure the wrap to the user’s body, comprising hook and loop fastener tabs, straps, buckles, ties, hooks or snaps (housing 12 having attached thereto a pair of strap hooks 14 for receiving a strap 16 for supporting the device 10 and is affixed to the patient in the desired treatment location, strap 16 may be provided with a Velcro fastener, Figs 1-2, col 4 lines 55-58, col 9 lines 28-40);
	c. an electrical circuit embedded with the flexible wrap device (control circuit 26 is embedded in housing 12, see Fig 2, col 7 lines 11-20 and 56-63), comprising,
		i.    a plurality of circular-shaped, coherent beam laser diodes configured to be positioned entirely around the body part (two different types of laser diodes are used: vertical cavity surface emitting lasers (VCSELs) and hyper-luminescent red light emitting diodes (LEDs), a plurality of each are used in the device and the cross-section of each of these diodes is circular (see Figs 1-3), additionally VCSELs produce a coherent collimated light beam (see attached NPL - Laser Diodes - Wikipedia, which describes that 
		iv.    a rechargeable battery (battery 34 can be a rechargeable nickel-metal hydride battery, Fig 2, col 7 lines 49-56);
		v. 	a plurality of sensors able to monitor the wrap device and the user comprising at least one safety sensor (temperature sensors are incorporated into the device to monitor the patients vital statistics during the course of the treatment regimen, col 14 lines 57-63), and at least one medical monitoring sensor (blood pressure, blood 
		vii. 	a power switch (operation of control circuit 26 is initiated by means of a single-pole, double-throw or pressure switch 15, Fig 1, col 5 lines 63-67).
While Prescott discloses wherein the plurality of laser diodes are aligned to a clinician recommended target areas (laser diodes are aligned to the prescribed and desired position by the user or the doctor, col 10 lines 1-42); a processor (programmable controller 30, Fig 2, col 9 lines 52-64, col 10 lines 9-14); a memory storing one or more treatment protocols (programmable controller 30 having different treatment regimens programmed therein, a treatment regimen may be downloaded onto the programmable controller and as such would have to have a memory storing the program within the controller, col 9 lines 51-64, col 14 lines 50-56), Prescott does not explicitly disclose wherein the plurality of laser diodes are automatically aligned to a clinician recommended target areas and in line with acupuncture meridian points; a microprocessor; a memory storing one or more treatment protocols comprising laser energy density, duration, and power for a specific type of medical condition or afflicted body part; wherein the medical monitoring sensor includes a biosensor tattoo imprinted into skin side of the wrap device; a graphical user interface for inputting and displaying a treatment selection and a user data; a power switch with an automatic shut-off when a treatment session is completed; a wireless data transceiver unit for wirelessly communicating a treatment data and a sensor data; and a mobile application comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop for: 1) wirelessly receiving 
Robins, et al. teaches an analogous therapy wrap system (light therapy treatment system 104  can be used when the subject is at work, traveling, watching television, or performing other everyday activities and is therefore portable, p. [0083], [0085], [0094]) wherein the analogous plurality of laser diodes are automatically aligned to a clinician recommended target areas (the system 104 can be configured to self-align to improve the accuracy of light delivery by interacting with the body part 130 to align the light emitting system 122 with the target site, wherein at least one anatomical feature or locator of the body part 130 is identified based on the location of the target site in the subject, once a target site is determined, a corresponding anatomical feature can be identified and used for locating the light therapy treatment system 104, the body part 130 of the subject 100 is then placed in the positioning structure 144, the light emitting system 122 is aligned with the target site in the body part 130 by engaging the positioning structure 144 with the at least one anatomical feature, the joint motion and mechanical features of the light therapy treatment system 104 can be linked to assist in the placement and orientation of the light emitting system 122, the mechanical features can be anatomical feature locators, such as a conformable light patches or other structures, suitable for engaging the subject 100, various types of mechanical features of the treatment system 104 can physically contact the subject 100 to facilitate proper positioning, the treatment system 104 can interact with one or more anatomical features to limit or substantially prevent unwanted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment of the laser diodes on the body, the processor, and the ability to store information as disclosed by Prescott to include wherein the analogous plurality of laser diodes are automatically aligned to a clinician recommended target areas and in line with acupuncture meridian points; a microprocessor; a memory storing one or more treatment protocols comprising laser energy density, duration, and power for a specific type of medical condition or afflicted body part; and a graphical user interface for inputting and displaying a treatment selection and a user data as taught by Robins, et al. in order to provide the ability for the user and physician to ensure the laser diodes are properly placed such that they do not cause injury to the user and also providing the user and physician the ability to access, set, control, monitor, and save critical information for each session, thus allowing the user and physician to see progress and adjust the treatment plan accordingly.
Prescott as modified by Robins, et al. does not disclose wherein the medical monitoring sensor includes a biosensor tattoo imprinted into skin side of the wrap device; 
Buitoni, et al. teaches an analogous therapy wrap system (wearable communications garment may be any type of flexible garment, title, abstract, p. [0014]) wherein the analogous medical monitoring sensor (sensors may be body sensors which sense a user’s aspect such as a user’s position, user’s movement and/or a user’s physiological status including vital signs such as pulse/heart rate, blood pressure, body temperature, galvanic skin response, etc., p. [0012, 0014-0015]) includes a biosensor tattoo imprinted into skin side of the wrap device (printed sensors include an ink media and are printed on the inside of a garment, p. [0014-0015, 0085-0086, 0102, 0172, 0175]) providing smaller sensors that save space and materials, and thus money, while still being capable of collecting data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical monitoring sensor as disclosed by Prescott as modified by Robins, et al. to additionally include a biosensor tattoo imprinted into skin side of the wrap device as taught by Buitoni, et al. in 
While Prescott further discloses a power switch (operation of control circuit 26 is initiated by means of a single-pole, double-throw or pressure switch 15, Fig 1, col 5 lines 63-67) and wherein the controller 30 may be provided with a PCMCIA port which interfaces with a so-called "smart card' or master programming card which can be inserted therein and a treatment regimen may be downloaded to the controller 30 by the treating physician or a serial interface to connect the device to a personal computer or similar device, further the apparatus may be provided with an interface port to be connected to a personal computer to enable the physician to download data such as a treatment regimen to the programmable controller and the physician may be able to download different power and/or wavelength parameters to generate different laser beams having such characteristics, thus Prescott allows for the transfer of information from an external device to the internal controller (col 9 lines 51-64, col 14 lines 50-56), Prescott as modified by Robins, et al. as modified by Buitoni, et al. does not disclose a power switch with an automatic shut-off when a treatment session is completed; a wireless data transceiver unit for wirelessly communicating a treatment data and a sensor data; and a mobile application comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop for: 1) wirelessly receiving and storing the treatment data on the computing device or in the cloud account, the data comprising one or more off a user sell-reported pain level data, a treatment session history, and a user medical monitoring sensor data; and 2) wirelessly transmitting commands to the LLLT wrap device.
Prescott ‘358 teaches an analogous therapy wrap system (light therapy treatment device which can be attached to a patient via a strap of bandage, title, abstract, p. [0024]) having an analogous power switch (programmable controller is initiated by a switch, such as a single-pole, double-throw or pressure switch, p. [0038]) with an automatic shut-off when a treatment session is completed (switch, such as a single-pole, double-throw or pressure switch may be configured with code for controlling the operation and timing of light sources 105, timing control includes enabling the operation of the light source for the duration of the emission period, and disabling the operation of the light source for the duration of the interval period, in accordance with the prescribed light regimen, p. [0038]); and a wireless data transceiver unit (wireless receiver 114, Fig 2, p. [0030]) for wirelessly communicating a treatment data and a sensor data (a wireless receiver 114 for wirelessly communicating with external computing devices, the wireless receiver is an integral part of the control circuit 112, computer instructions including prescribed light regimen can be communicated to the control circuit 112 of the device 10 from an external computing device via the wireless receiver and the various patient parameters measured through the various sensors can be communicated to an external computing device via the wireless receiver, Fig 2, p. [0030]) providing the ability for the device to be turned off after the treatment regimen length has been met thus preventing the user for being overexposed and injured; and the ability for information collected within the device to be transferred quickly and easily via wireless such that it can be reviewed, monitored, and adjusted on an external device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified power switch and the 
Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 does not disclose a mobile application comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop for: 1) wirelessly receiving and storing the treatment data on the computing device or in the cloud account, the data comprising one or more off a user sell-reported pain level data, a treatment session history, and a user medical monitoring sensor data; and 2) wirelessly transmitting commands to the LLLT wrap device.
DeRoberts teaches an analogous therapy wrap system (flexible, wearable therapeutic laser array device, title, abstract) having a mobile application comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop (application program loadable to a cellphone, touch screen tablet, laptop, desktop computer, etc. wherein a touch screen computerized device 5 with wireless communication displays 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capability to transfer data to and from an external device to the internal controller as disclosed by Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 to further include a mobile application comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop for: 1) wirelessly receiving and storing the treatment data on the computing device or in the cloud account, the data comprising one or more off a user sell-reported pain level data, a treatment session history, and a user medical monitoring sensor data; and 2) wirelessly transmitting commands to the LLLT wrap device as taught by DeRoberts in order to provide the ability for the user and physician to easily access, set, control, monitor, and save critical information for each session, thus allowing the user and physician to see progress and adjust the treatment plan accordingly.
Regarding claim 10, Prescott discloses a method of treating musculoskeletal pain in a user with a low level laser therapy wrap system (method and apparatus for therapeutic laser treatment, having a portable and preprogrammed laser bandage to be worn around a limb of a patient and applied to a specific treatment area for treating inflammation and pain, the lasers are LED and VCSELs, title, abstract col 1 lines 28-44, col 4 lines 55-62, col 5 lines 1-10 and 53-62; the instant applications specification p. [0006] states “low level laser therapy is the application of light which is usually a low power laser 
a. providing a LLLT wrap device (portable laser bandage device 10, abstract, Fig 1, col 4 lines 55-58, claim 1 of Prescott) comprising,
	i. a portable, ergonomic, wearable, flexible wrap device shaped to tightly fit securely and entirely around a user’s pain afflicted body part and able to provide orthopedic structural support to the body part (flexible bandage 10 is conformed to a user’s limb and secured with straps entirely around the limb such that it is supported, that is only operated via an internal battery 34 located in housing 12 of device 10 such that the user simply wears the device for the prescribed period of time and is free to conduct themselves in their normal routine, claim 1, abstract, col 9 lines 28-39, col 19 lines 9-35, col 7 lines 48-56);
	ii. one or more fixation members to secure the wrap to the user's body, comprising hook and loop fastener tabs, straps, buckles, ties, hooks or snaps (housing 12 having attached thereto a pair of strap hooks 14 for receiving a strap 16 for supporting the device 10 and is affixed to the patient in the desired treatment location, strap 16 may be provided with a Velcro fastener, Figs 1-2, col 4 lines 55-58, col 9 lines 28-40); 
	iii. an electrical circuit embedded within the flexible wrap device (control circuit 26 is embedded in housing 12, see Fig 2, col 7 lines 11-20 and 56-63), comprising,
		- a plurality of circular-shaped, coherent beam laser diodes, configured to be positioned entirely around the body part  (two different types of laser diodes are used: vertical cavity surface emitting lasers (VCSELs) and hyper-luminescent red light emitting diodes (LEDs), a plurality of each are used in the device and the cross-section of each of 
		-    a rechargeable battery (battery 34 can be a rechargeable nickel-metal hydride battery, Fig 2, col 7 lines 49-56);
		-    a plurality of sensors able to monitor the wrap device and the user comprising at least one safety sensor (temperature sensors are incorporated into the 
		-    a power switch (operation of control circuit 26 is initiated by means of a single-pole, double-throw or pressure switch 15, Fig 1, col 5 lines 63-67);
b.    a user places the LLLT wrap device around the user’s afflicted body part and secures the device in place using the fixation members, and the user activates the device (housing 12 having attached thereto a pair of strap hooks 14 for receiving a strap 16 for supporting the device 10 and is affixed to the patient in the desired treatment location, strap 16 may be provided with a Velcro fastener, once in place the operation of the device can be initiated, Figs 1-2, col 4 lines 55-58, col 9 lines 28-67, col 10 lines 1-14); and
c.    the LLLT wrap device emits a dose of irradiation pre-calibrated into the device memory comprising the treatment protocol specific to the user’s medical condition (programmable controller 30 having different treatment regimens pre-programmed therein, a treatment regimen may be downloaded onto the programmable controller and as such would have to have a memory storing the program within the controller, abstract col 9 lines 51-64, col 14 lines 50-56). 
While Prescott discloses wherein the plurality of laser diodes are aligned to a clinician recommended target areas (laser diodes are aligned to the prescribed and desired position by the user or the doctor, col 10 lines 1-42); a processor (programmable controller 30, Fig 2, col 9 lines 52-64, col 10 lines 9-14); a memory storing one or more treatment protocols (programmable controller 30 having different treatment regimens 
Robins, et al. teaches an analogous therapy wrap system (light therapy treatment system 104  can be used when the subject is at work, traveling, watching television, or performing other everyday activities and is therefore portable, p. [0083], [0085], [0094]) wherein the analogous plurality of laser diodes are automatically aligned to a clinician recommended target areas (the system 104 can be configured to self -align to improve the accuracy of light delivery by interacting with the body part 130 to align the light emitting system 122 with the target site, wherein at least one anatomical feature or locator of the body part 130 is identified based on the location of the target site in the subject, once a target site is determined, a corresponding anatomical feature can be identified and used for locating the light therapy treatment system 104, the body part 130 of the subject 100 is then placed in the positioning structure 144, the light emitting system 122 is aligned with the target site in the body part 130 by engaging the positioning structure 144 with the at least one anatomical feature, the joint motion and mechanical features of the light therapy treatment system 104 can be linked to assist in the placement and orientation of the light emitting system 122, the mechanical features can be anatomical feature locators, such as a conformable light patches or other structures, suitable for engaging the subject 100, various types of mechanical features of the treatment system 104 can physically contact the subject 100 to facilitate proper positioning, the treatment system 104 can interact with one or more anatomical features to limit or substantially prevent unwanted migration of the light emitting system 122 relative to the target sites, thereby ensuring proper positioning of the leg resulting in proper light delivery to the target sites, p. [0135-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment of the laser diodes on the body, the processor, and the ability to store information as disclosed by Prescott to include wherein the analogous plurality of laser diodes are automatically aligned to a clinician recommended target areas and in line with acupuncture meridian points; a microprocessor; a memory storing one or more treatment protocols comprising laser energy density, duration, and power for a specific type of medical condition or afflicted body part; and a graphical user interface for inputting and displaying a treatment selection and a user data as taught by Robins, et al. in order to provide the ability for the user and physician to ensure the laser diodes are properly placed such that they do not cause injury to the user and also providing the user and physician the ability to access, set, control, monitor, and save critical information for each session, thus allowing the user and physician to see progress and adjust the treatment plan accordingly.
Prescott as modified by Robins, et al. does not disclose a mobile application; wherein the medical monitoring sensor includes a biosensor tattoo imprinted into skin side of the wrap device; a graphical user interface for inputting and displaying a treatment 
Buitoni, et al. teaches an analogous therapy wrap system (wearable communications garment may be any type of flexible garment, title, abstract, p. [0014]) wherein the analogous medical monitoring sensor (sensors may be body sensors which sense a user’s aspect such as a user’s position, user’s movement and/or a user’s physiological status including vital signs such as pulse/heart rate, blood pressure, body temperature, galvanic skin response, etc., p. [0012, 0014-0015]) includes a biosensor tattoo imprinted into skin side of the wrap device (printed sensors include an ink media and are printed on the inside of a garment, p. [0014-0015, 0085-0086, 0102, 0172, 0175]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical monitoring sensor as disclosed by Prescott as modified by Robins, et al. to additionally include a biosensor tattoo imprinted into skin side of the wrap device as taught by Buitoni, et al. in order to provide smaller sensors that save space and materials, and thus money, while still being capable of collecting data.
While Prescott further discloses a power switch (operation of control circuit 26 is initiated by means of a single-pole, double-throw or pressure switch 15, Fig 1, col 5 lines 63-67) and wherein the controller 30 may be provided with a PCMCIA port which interfaces with a so-called "smart card' or master programming card which can be inserted therein and a treatment regimen may be downloaded to the controller 30 by the treating physician or a serial interface to connect the device to a personal computer or similar device, further the apparatus may be provided with an interface port to be connected to a personal computer to enable the physician to download data such as a treatment regimen to the programmable controller and the physician may be able to download different power and/or wavelength parameters to generate different laser beams having such characteristics, thus Prescott allows for the transfer of information from an external device to the internal controller (col 9 lines 51-64, col 14 lines 50-56), Prescott as modified by Robins, et al. as modified by Buitoni, et al. does not disclose a mobile application; a power switch with an automatic shut-off when a treatment session is completed; a wireless data transceiver unit for wirelessly communicating a treatment data and a sensor 
Prescott ‘358 teaches an analogous therapy wrap system (light therapy treatment device which can be attached to a patient via a strap of bandage, title, abstract, p. [0024]) having an analogous power switch (programmable controller is initiated by a switch, such as a single-pole, double-throw or pressure switch, p. [0038]) with an automatic shut-off when a treatment session is completed (switch, such as a single-pole, double-throw or pressure switch may be configured with code for controlling the operation and timing of light sources 105, timing control includes enabling the operation of the light source for the duration of the emission period, and disabling the operation of the light source for the duration of the interval period, in accordance with the prescribed light regimen, p. [0038]); and a wireless data transceiver unit (wireless receiver 114, Fig 2, p. [0030]) for wirelessly communicating a treatment data and a sensor data (a wireless receiver 114 for wirelessly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified power switch and the capability to transfer data to and from an external device to the internal controller as disclosed by Prescott as modified by Robins, et al. as modified by Buitoni, et al. to have a power switch with an automatic shut-off when a treatment session is completed and include a wireless data transceiver unit for wirelessly communicating a treatment data and a sensor data; and c. the LLLT wrap device emits a dose of irradiation and 
Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 does not disclose a mobile application comprising a computer program product comprising non-transitory computer-readable storage media embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop for: 1) wirelessly receiving and storing the treatment data on the computing device or in the cloud account, the data comprising one or more off a user sell-reported pain level data, a treatment session history, and a user medical monitoring sensor data; and 2) wirelessly transmitting commands to the LLLT wrap device; and d. the LLLT wrap device stores in the memory data comprising, a user self-reported pain level data, a treatment session history, and a user medical monitoring sensor data; and wirelessly transmits the data to a user electronic computing device, and/or to a cloud account, and/or to a clinicians computer.
DeRoberts teaches an analogous therapy wrap system (flexible, wearable therapeutic laser array device, title, abstract) having a mobile application comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop (application program loadable to a cellphone, touch screen tablet, laptop, desktop computer, etc. wherein a touch screen computerized device 5 with wireless communication displays 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capability to transfer data to and from an external device to the internal controller as disclosed by Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 to further include a tration comprising a computer program product embedded or accessible via a cloud account on a user electronic computing device comprising a smartphone, tablet, or laptop for: 1) wirelessly receiving and storing the treatment data on the computing device or in the cloud account, the data comprising one or more off a user sell-reported pain level data, a treatment session history, and a user medical monitoring sensor data; and 2) wirelessly transmitting commands to the LLLT wrap device; and  d. 
Regarding claim 3, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 1 above. Prescott further discloses wherein the two different types of laser diodes (laser diodes include both vertical cavity surface emitting lasers (VCSELs) and hyper-luminescent red light emitting diodes (LEDs), col 4 lines 55-62, col 5 lines 1-7 and 54-57) comprise a plurality of skin surface treatment diodes emitting from 630-670 nanometers of irradiation (hyper-luminescent red LEDs emit a wavelength of approximately 670 nanometers, col 4 lines 55-62, col 5 lines 54-57), and a plurality of deep penetration treatment diodes emitting from 780-900 nanometers of irradiation (VCSELs emit the preferred wavelength of 780 nanometers, col 5 lines 1-7).
Regarding claim 4, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 1 above. Prescott further discloses wherein said treatment protocols are prescribed by medical professionals based on medical research in LLLT protocols demonstrating the most therapeutic efficacy for the afflicted body part or medical condition (scientific research into the mechanisms of how the body responds to low power laser beam energy suggests that photobiostimulation accelerates the initial phase of wound healing by altering the level of prostaglandins and the resulting evidence suggests 
Regarding claim 5, 
Regarding claim 6, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 1 above. Prescott further discloses wherein a type of LLLT wrap device comprises at least one of: a back; a knee; an ankle-foot; a hand-wrist; a neck-shoulder; and an elbow device (Fig 1 shows the generic bandage that can be wrapped around any body part of the patient, col 4 lines 55-60, col 9 lines 28-39; Figs 4 and 4a-4c shows a bandage that can be used on a patient’s knee, elbow, shoulder, or other joint area; col 10 lines 43-47; Figs 5 and 5a-5b shows an ankle/foot bandage, col 11 lines 20-21; Figs 9b-c shows a bandage for a hand/wrist, col 12 lines 65-67, col 13 lines 1-2).
Regarding claim 7, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 6 above. 
Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts does not disclose wherein the knee LLLT wrap device further comprises a cut-out to fit over a patella, and the hand-wrist LLLT wrap device further comprises a cut-out to insert a thumb through; the elbow LLLT wrap device further comprises a center cutout for the encircling the elbow; and the ankle-foot LLLT wrap device further comprises a cut-out for a forefoot and a heel. 
Robins, et al. further teaches wherein the knee LLLT wrap device further comprises a cut-out to fit over a patella, and the hand-wrist LLLT wrap device further comprises a cut-out to insert a thumb through; the elbow LLLT wrap device further comprises a center cutout for the encircling the elbow; and the ankle-foot LLLT wrap device further comprises a cut-out for a forefoot and a heel (Figs. 2 and 6 show an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a knee; an ankle-foot; a hand-wrist; a neck-shoulder; and an elbow device as disclosed by Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts to have wherein the knee LLLT wrap device further comprises a cut-out to fit over a patella, and the hand-wrist LLLT wrap device further comprises a cut-out to insert a thumb through; the elbow LLLT wrap device further comprises a center cutout for the encircling the elbow; and the ankle-foot LLLT wrap device further comprises a cut-out for a forefoot and a heel as further taught by Robins, et al. in order to provide a better conformity to the limb of the patient while also providing more comfort as less material will be covering the limb in addition to the ability for the user’s limb to breathe.
Regarding claims 8 and 19, 
While Prescott discloses the safety sensor is a temperature sensor to monitor the patients vital statistics during the course of the treatment regimen (col 14 lines 57-61), Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts does not disclose wherein the sensors comprise safety sensors able to monitor the temperature of the laser diodes or the user’s skin surface beneath or near the laser diodes. 
Robins, et al. further teaches wherein the analogous sensors comprise safety sensors able to monitor the temperature of the laser diodes or the user’s skin surface beneath or near the laser diodes (detectors 527 are communicatively coupled to the controller 114, wherein the detectors can be temperature detectors or sensors, optical detectors, pressure sensors, or other types of sensors configured to measure at least one physiological indicator, temperature detectors ensure that the temperature of the subject’s skin is maintained at an acceptable level near the laser diodes, p. [0198-0203]) providing the ability to closely monitor the temperature of the skin near the laser diodes during a treatment session so that the user does not accidentally get burned or injured.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified safety sensors (ie temperature sensors) as disclosed by Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts to include the ability to monitor the temperature the user’s skin surface beneath or near the laser diodes as further taught by Robins, et al. in order to provide the ability to closely monitor the temperature of the skin near the laser diodes during a treatment session so that the user does not accidentally get burned or injured.
Regarding claims 9 and 20, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claims 1 and 10, respectively, above. Prescott further discloses wherein the sensors comprise user medical monitoring sensors able to measure the one or more of a user’s vital signs comprising, body temperature, heart rate, blood pressure, and respiratory rate (blood pressure, blood chemistry, and heart rate sensors are incorporated into the device to monitor the patients vital statistics during the course of the treatment regimen, col 14 lines 57-63). 
Regarding claim 11, 
Regarding claim 12, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 10 above. The combination of Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts further discloses repeating steps (a)-(d) (see combination and steps above in claim 10) 5-10 times a week, and each treatment protocol is for a period of about 5 to 12 minutes each session (the therapeutic device is programmed to deliver 2 minutes of laser therapy at four hour intervals for five to six days a week, as such 8 minutes of laser therapy are provided over the course of 5-6 days, col 6 lines 7-10).
Regarding claim 14, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 10 above. Prescott further discloses wherein the two different types of laser diodes (laser diodes include both vertical cavity surface emitting lasers (VCSELs) and hyper-luminescent red light emitting diodes (LEDs), col 4 lines 55-62, col 5 lines 1-7 and 54-57) comprise a plurality of skin surface treatment diodes emitting from 630-670 nanometers of irradiation (hyper-luminescent red LEDs emit a wavelength of approximately 670 nanometers, col 4 lines 55-62, col 5 lines 54-57), and a plurality of deep penetration treatment diodes emitting from 780-900 nanometers of irradiation (VCSELs emit the preferred wavelength of 780 nanometers, col 5 lines 1-7), and the user selects between receiving the skin surface treatment versus the deep penetration treatment (the patient and doctor can determine a treatment regimen and then download the regimen to the device, the regimen can have different power and/or wavelength 
Regarding claim 15, 
Regarding claim 16, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 15 above. Prescott further discloses wherein the medical conditions comprise pain associated with: tendonitis of the back, knee, hand, and Achilles tendon; tennis elbow; carpel-tunnel; arthritis (rheumatoid and osteoarthritis); osteoporosis; plantar fasciitis; bursitis; and muscle and/or tissue inflammation and damage from acute and chronic injuries (medical and dental applications for low level laser beam energy of varying wavelengths include pain control, wound healing, nerve stimulation, reduction of edema, reduction of inflammation, arthritis, muscle and tendon injuries, and stimulation of the body's neurotransmitter and neurohormone system, col 1 lines 28-24).
 Regarding claim 17, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claim 10 above. Prescott further discloses wherein a type of LLLT wrap device comprises at least one of: a low back; a knee; an ankle-foot; a hand-wrist; a neck-shoulder; and an elbow device (Fig 1 shows the generic bandage that can be wrapped around any body part of the patient, col 4 lines 55-60, col 9 lines 28-39; Figs 4 and 4a-4c shows a bandage that can be used on a patient’s knee, elbow, shoulder, or other joint area; col 10 lines 43-47; Figs 5 and 5a-5b shows an ankle/foot bandage, col 11 lines 20-21; Figs 9b-c shows a bandage for a hand/wrist, col 12 lines 65-67, col 13 lines 1-2). 
Regarding claim 18, 
Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts does not disclose wherein the knee LLLT wrap device further comprises a cut-out to fit over a patella, and the hand-wrist LLLT wrap device further comprises a cut-out to insert a thumb through; the elbow LLLT wrap device further comprises a center cutout for the encircling the elbow; and the ankle-foot LLLT wrap device further comprises a cut-out for a forefoot and a heel. 
Robins, et al. further teaches wherein the knee LLLT wrap device further comprises a cut-out to fit over a patella, and the hand-wrist LLLT wrap device further comprises a cut-out to insert a thumb through; the elbow LLLT wrap device further comprises a center cutout for the encircling the elbow; and the ankle-foot LLLT wrap device further comprises a cut-out for a forefoot and a heel (Figs. 2 and 6 show an opening 210 for allowing at least a portion of the kneecap/patella to pass there through is between the lower and upper light emitting patches 200, 202 such that the light emitting patches 200, 202 can generally surround the kneecap; Figs 14-16 show a wrist brace 400 having a cutout for the thumb to extend therethrough; Figs 23-24 show an elbow brace having a cutout for the elbow, Figs 31-32 show an ankle brace that leaves the heel and forefoot open to the external environment, p. [0117, 0165-0167, 0172-0173, 0178]) providing a better conformity to the limb of the patient while also providing more comfort as less material will be covering the limb in addition to the ability for the user’s limb to breathe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a knee; an ankle-foot; a hand-wrist; a neck-shoulder; and an elbow device as disclosed by Prescott as modified .
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,616,140 to Prescott as modified by US 2007/0129776 A1 to Robins, et al., as modified by US 2014/0070957 A1 to Longinotti-Buitoni, et al. (Herein referred to as Buitoni, et al.), as modified by US 2012/0197358 A1 to Prescott (Herein referred to as Prescott ‘358) as modified by US 2014/0157174 A1 to DeRoberts, as applied to claims 1 and 10, respectively, above, further in view of US 6,312,451 B1 to Streeter.
Regarding claims 21 and 22, Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses the invention as applied to claims 1 and 10, respectively, above. 
While the combination of Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts discloses wherein the graphical user interface (Robins, et al. - see modification in claims 1 and 10 above: controller 114 comprises one or more input devices 168 such as a keyboard, touchpad, controller module, or any peripheral device for user input and one or more displays 170, p. [0098-0099, 0105-0108]) and the computer program product (DeRoberts - see 
Streeter teaches an analogous device (lower laser therapy apparatus, title, abstract) wherein the analogous computer program product are able to receive user input, assign and store in the memory (computer having an input device and a microprocessor having an onboard memory that is programmed to store patient data information, col 5 lines 59-67 and 1-2, col 4 lines 58-67), and a code specifying a user pain level and an anatomical location of a patient's pain for each treatment session (a data table 56 is stored in the microprocessor memory and includes an identifying code for each previous visit, associated dosages, treatment times, codes for treatment locations, and other treatment information from previous treatments, wherein the patent data information includes a code for specifying the level and location of the patient's pain on each previous visits, col 5 lines 59-67, col 6 lines 1-6) providing the ability for the user and physician to easily access, set, control, monitor, and save critical information for each session, thus allowing the physician to see progress and adjust the treatment plan accordingly to provide optimal treatment to the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical interface and computer program product as disclosed by the combination of Prescott as modified by Robins, et al. as modified by Buitoni, et al. as modified by Prescott ‘358 as modified by DeRoberts to include a code specifying a user pain level and an anatomical location of a patient's pain for each treatment session as taught by Streeter in order to provide the ability for the user and physician to easily access, set, control, monitor, and save critical information for each session, thus allowing the physician to see progress and adjust the treatment plan accordingly to provide optimal treatment to the user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/8/2022